NUMBER 13-17-00178-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


CONSTANCE ANTHONY,                                                           Appellant,

                                               v.

SEASIDE RENTALS,                                                              Appellee.


                On appeal from the County Court at Law No. 5
                         of Nueces County, Texas.


                 ORDER TO FILE APPELLANT'S BRIEF
   Before Chief Justice Valdez and Justices Benavides and Longoria
                           Order Per Curiam

       This cause is before the Court on pro se appellant’s fourth motion for extension of

time to file the brief. Appellant’s brief was originally due to be filed on March 12, 2018,

and this Court has previously granted appellant three extensions for the filing of

appellant’s brief in this cause. Appellant has now filed her fourth motion requesting

additional time to file the appellate brief in this cause.
       The Court, having fully examined and considered appellant's fourth motion for

extension of time to file the brief and the extensions previously granted in this cause, is

of the opinion that, in the interest of justice, appellant's fourth motion for extension of time

to file the brief should be granted with order. The Court, however, looks with disfavor

upon the delay caused by appellant’s failure to have filed a brief in this matter.

       Appellant's fourth motion for extension of time to file the brief is hereby granted,

and appellant is hereby ORDERED to file the appellate brief with this Court on or before

July 2, 2018.     No further extensions will be granted in this matter absent exigent

circumstances.

       If appellant fails to comply with this order of the Court, the Court may dismiss the

appeal for want of prosecution unless appellant reasonably explains the failure and the

appellee is not significantly injured by the appellant’s failure to timely file a brief. See

TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).



                                                                         PER CURIAM

Delivered and filed the
5th day of June, 2018.




                                               2